Fourth Court of Appeals
                                San Antonio, Texas
                                        July 5, 2018

                                   No. 04-18-00294-CR

                               Michael Lemone ROBERTS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 14, Bexar County, Texas
                                  Trial Court No. 526617
                       The Honorable Susan Skinner, Judge Presiding


                                      ORDER
        The Court Reporter’s Notification of Late Record has this date NOTED. The reporter’s
record is due no later than August 15, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court